     CASE 0:19-cv-00196-JNE-ECW Document 1 Filed 01/27/19 Page 1 of 12




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF MINNESOTA


 GAYLE HYDE, Individually and                 Case No.:
 On Behalf of All Others Similarly
 Situated,                                    CLASS ACTION

              Plaintiff,                      COMPLAINT FOR DAMAGES
                                              AND INJUNCTIVE RELIEF
                       v.                     PURSUANT TO THE TELEPHONE
                                              CONSUMER PROTECTION ACT,
                                              47 U.S.C. § 227, ET SEQ.
 QUICKEN LOANS INC.,
              Defendant.                      JURY TRIAL DEMANDED




                                   INTRODUCTION
      1.     The plaintiff GAYLE HYDE (“Ms. Hyde” or “Plaintiff”) brings this
Class Action Complaint for damages, injunctive relief, and any other available legal
or equitable remedies, resulting from the illegal actions of defendant QUICKEN
LOANS INC. (“Quicken Loans” or “Defendant”) in negligently and/or intentionally
contacting Plaintiff on her cellular telephone, in violation of the Telephone
Consumer Protection Act, 47 U.S.C. § 227, et seq., (“TCPA”), thereby invading
Plaintiff’s privacy. Plaintiff alleges as follows upon personal knowledge as to herself
and her own acts and experiences, and, as to all other matters, upon information and
belief, including investigation conducted by her attorneys.
                                JURISDICTION AND VENUE
      2.     This Court has federal question jurisdiction because this case arises out
of violation of federal law. 47 U.S.C. § 227(b).
     CASE 0:19-cv-00196-JNE-ECW Document 1 Filed 01/27/19 Page 2 of 12




       3.     Venue is proper in the United States District Court for the District of
Minnesota pursuant to 28 U.S.C. § 1391 because Quicken Loans:
              (a)    is authorized to conduct business in this district and has
                     intentionally availed itself of the laws by conducting business in
                     this district;
              (b)    does substantial business within this district;
              (c)    is subject to personal jurisdiction in this district; and
              (d)    Plaintiff was harmed by Defendant’s conduct within this
                     judicial district.
                                          PARTIES
       4.     Ms. Hyde is, and at all times relevant was, a citizen and resident of the
State of Minnesota, County of Wright, City of Buffalo, and is, and at all times
mentioned herein was, a “person” as defined by 47 U.S.C. § 153(39).
       5.     Plaintiff is informed and believes, and thereon alleges, that Quicken
Loans is, and at all times mentioned herein was, a privately held Michigan
corporation with its principal place of business in Detroit, Michigan, is a “person”
as defined by 47 U.S.C. § 153(39).
       6.     Upon information and belief, Quicken Loans is an active, registered
corporation with the State of Minnesota’s Secretary of State, and has a registered
office in St. Paul, Minnesota.
       7.     Plaintiff alleges that at all times relevant herein, Defendant conducted
business in the State of Minnesota and in the County of Wright, and within this
judicial district.
                                 FACTUAL ALLEGATIONS
       8.     According to Quicken Loan’s website, an individual can sign up for
Quicken Loans Text Alerts by texting AMAZE to the short code 262-93.
     CASE 0:19-cv-00196-JNE-ECW Document 1 Filed 01/27/19 Page 3 of 12




      9.     Sometime prior to November 2018, Ms. Hyde went onto
QuickenLoans.com to compare rates using Quick Loans’ Mortgage Calculator, a
free service. At no time did Ms. Hyde text AMAZE to the short code 262-93, or
consent to receive text messages in any other way.
      10.    On or about November 26, 2018, at approximately 4:34 p.m., Quicken
Loans sent Ms. Hyde a marketing text message to her cellular telephone ending in
“3058”, from the short code 262-93. The November 26, 2018, text message read:

             Quicken Loans: Time’s running out on our Biggest Deal
             of     the     Year!   Lock    your      rate    now.
             http://m.qloans.co/N2CRyGuU Reply HELP for help,
             STOP to end text

      11.    Ms. Hyde had received several marketing text messages identical to the
one above for the past two months. Each time that Plaintiff received this text in the
past, she responded with “Stop.”
      12.    However, such requests went unheeded, as Ms. Hyde received another
text message on November 26, 2018.
      13.    Having no other option, on November 26, 2018, Ms. Hyde yet again
responded to the text message with “Stop”.
      14.    Similar to her other attempts, Quicken Loans responded with:

             QLTextAlerts: You are unsubscribed & will no longer
             receive messages from us. Reply HELP for help.
             Msg&Data Rates May Apply. 1-800-863-4332

      15.    Despite this clear revocation of consent (if consent had existed in the
first instance) and Quicken Loans acknowledgment of the revocation, on December
4, 2018, at approximately 12:34 p.m., Quicken Loans sent Ms. Hyde another text
message from its SMS short code soliciting their business.
     CASE 0:19-cv-00196-JNE-ECW Document 1 Filed 01/27/19 Page 4 of 12




      16.    The December 4, 2018, text message read as follows:

             Quicken Loans Rate Alert: Rates have dropped! See
             Today’s Rates: http://m.qloans.co/GsaryGBE Reply
             HELP for help, STOP to end text

      17.    As Ms. Hyde had done many times before, Ms. Hyde replied in a text
message with the word “STOP”.
      18.    Upon information and belief, Quicken Loans sent or transmitted, or had
sent or transmitted on its behalf, the same or substantially similar unsolicited text
messages en masse to thousands of customers’ cellular telephones nationwide.
      19.    Upon information and belief, Quicken Loans constructed the content of
these text messages, and decided the timing of the sending of the message campaign.
      20.    Quicken Loans sent each of the aforementioned text messages to
Plaintiff’s cellular telephone using short message script (“SMS”) messaging
technology, specifically SMS “262-93”.
      21.    Upon information and belief, this SMS short code is registered as
belonging to Quicken Loans.
      22.    The telephone number “1-800-863-4332” is listed on Quicken Loans’
website as being its Client Relations’ contact number.
      23.    The text messages sent to Plaintiff were impersonal in nature.
      24.    Upon information and belief, the text messages were based on a
template.
      25.    Upon information and belief, the automated text messaging system
used by Quicken Loans to send the text messages has the capacity to store or produce
telephone numbers to be called, using a random or sequential number generator.
     CASE 0:19-cv-00196-JNE-ECW Document 1 Filed 01/27/19 Page 5 of 12




      26.    Upon information and belief, the automated text messaging system
used by Quicken Loans to send the text messages also has the capacity to, and does,
dial telephone numbers stored as a list or in a database without human intervention.
      27.    Defendant’s telephonic communications were not made for emergency
purposes, as defined by 47 U.S.C. § 227(b)(1)(A)(iii).
      28.    Defendant’s telephonic communications were made to a telephone
number assigned to a cellular telephone service for which Plaintiff incurs a charge,
as prohibited by 47 U.S.C. § 227(b)(1).
      29.    Defendant did not have prior express written consent, nor prior express
consent, to send the text messages to Plaintiff’s cell phone, especially after Plaintiff
had clearly and expressly requested on multiple occasions that Quicken Loans cease
sending text messages.
      30.    Through Defendant’s aforementioned conduct, Plaintiff suffered an
invasion of a legally protected interest in privacy, which is specifically addressed
and protected by the TCPA.
      31.    Plaintiff was personally affected by Defendant’s aforementioned
conduct because Plaintiff was frustrated and distressed that Defendant annoyed
Plaintiff with several unwanted marketing text messages, even after telling
Defendant to stop sending text messages repeatedly. This invaded Plaintiff’s right to
privacy.
      32.    Defendant’s telephonic communications forced Plaintiff and other
similarly situated class members to live without the utility of their cellular phones
because they were occupied text messages, causing annoyance and lost time.
      33.    Plaintiff is informed and believes and here upon alleges, that the text
messages were sent by Quicken Loans and/or Quicken Loans’ agent(s), with
Quicken Loans’ permission, knowledge and/or control.
     CASE 0:19-cv-00196-JNE-ECW Document 1 Filed 01/27/19 Page 6 of 12




      34.    The text messages from Quicken Loans, or its agent(s), violated 47
U.S.C. § 227(b)(1)(A)(iii).
                             CLASS ACTION ALLEGATIONS
      35.    Plaintiff brings this action on behalf of herself and on behalf of all
others similarly situated.
      36.    Plaintiff represents, and is a member of the class (the “Class”),
consisting of:

             All persons within the United States who were sent any
             text message by Defendant or its agent/s and/or
             employee/s using short code 262-93 to said person’s
             cellular telephone made through the use of any automatic
             telephone dialing system, within the four years prior to the
             filing of the Complaint.

      37.    Plaintiff also represents, and is a member of the subclass (the
“Subclass”), consisting of:

             All persons within the United States who were sent any
             text message by Defendant or its agent/s and/or
             employee/s using short code 262-93 to said person’s
             cellular telephone made through the use of any automatic
             telephone dialing system, following a written request to
             cease contacting their cellular telephone phone (e.g.,
             through a “STOP” text message), within the four years
             prior to the filing of the Complaint.

      38.    Defendant and its employees or agents are excluded from the Class and
Subclass. Plaintiff does not know the number of members in the Class or Subclass,
but believes the members of the Class and Subclass number in the several thousands,
if not more. Thus, this matter should be certified as a Class action to assist in the
expeditious litigation of this matter.
     CASE 0:19-cv-00196-JNE-ECW Document 1 Filed 01/27/19 Page 7 of 12




      39.    Plaintiff and members of the Class and Subclass were harmed by the
acts of Defendant in at least the following ways: Defendant, either directly or
through its agent(s), illegally contacted Plaintiff and the members of the Class and
Subclass via their cellular telephones by using an ATDS, thereby causing Plaintiff
and the Class and Subclass members to incur certain cellular telephone charges or
reduce cellular telephone time for which Plaintiff and the members of the Class and
Subclass previously paid, and invading the privacy of said Plaintiff and the members
of the Class and Subclass. Plaintiff and the members of the Class and Subclass were
damaged thereby.
      40.    This suit seeks only damages and injunctive relief for recovery of
economic injury on behalf of the Class and Subclass, and it expressly is not intended
to request any recovery for personal injury and claims related thereto. Plaintiff
reserves the right to expand the Class and Subclass definitions to seek recovery on
behalf of additional persons as warranted as facts are learned in further investigation
and discovery.
      41.    The joinder of the members of the Class and Subclass is impractical and
the disposition of their claims in the Class action will provide substantial benefits
both to the parties and to the court. The Class and Subclass can be identified through
records of Defendant and/or its agents and records of wireless telephone carriers.
      42.    There is a well-defined community of interest in the questions of law
and fact involved affecting the parties to be represented. The questions of law and
fact common to the Class and Subclass predominate over questions which may affect
individual members of the Class and Subclass, including the following:
             (a)    Whether, within the four years prior to the filing of this
                    Complaint, Defendant or its agent(s) sent any text messages
                    without the prior express written express consent of the called
     CASE 0:19-cv-00196-JNE-ECW Document 1 Filed 01/27/19 Page 8 of 12




                    party to members of the Class and Subclass using an automatic
                    dialing system;
             (b)    Whether the text messages from Defendant were for marketing
                    purposes;
             (c)    Whether Defendant sent text messages to members of the
                    Subclass after Defendant was instructed to stop sending text
                    messages;
             (d)    Whether Defendant can meet its burden of showing Defendant
                    obtained prior express consent;
             (e)    Whether Defendant’s conduct was knowing and/or willful;
             (f)    Whether Plaintiff and the members of the Class and Subclass
                    were damaged thereby, and the extent of damages for such
                    violation; and
             (g)    Whether Defendant and its agent(s) should be enjoined from
                    engaging in such conduct in the future.
      43.    As a person who received at least one text message from Quicken Loans
using an ATDS without Plaintiff’s prior express consent, including after multiple
requests for the text messages to cease, Plaintiff is asserting claims that are typical
of the Class and the Subclass.
      44.    Plaintiff will fairly and adequately represent and protect the interests of
the Class and Subclass in that Plaintiff has no interest antagonistic to any member
of the Class or Subclass.
      45.    Plaintiff and the members of the Class and Subclass have all suffered
irreparable harm as a result of Defendant’s unlawful and wrongful conduct. Absent
a class action, the Class and Subclass will continue to face the potential for
irreparable harm. In addition, these violations of law will be allowed to proceed
without remedy and Defendant will likely continue such illegal conduct. Because of
     CASE 0:19-cv-00196-JNE-ECW Document 1 Filed 01/27/19 Page 9 of 12




the size of each individual Class member’s claims, few, if any, members of the Class
and Subclass could afford to seek legal redress for the wrongs complained of herein.
      46.    Plaintiff has retained counsel experienced in handling class action
claims and claims involving violations of the Telephone Consumer Protection Act.
      47.    A class action is a superior method for the fair and efficient adjudication
of this controversy. Class-wide damages are essential to induce Defendant to comply
with federal law. The interest of members of the Class and Subclass in individually
controlling the prosecution of separate claims against Defendant is small because
the maximum statutory damages in an individual action for violation of privacy are
minimal. Management of these claims is likely to present significantly fewer
difficulties than those presented in many class claims.
      48.    Notice may be provided to the Class and Subclass members by direct
mail and/or email notice, publication notice and by other reasonable means.
      49.    Defendant has acted on grounds generally applicable to the Class and
Subclass, thereby making appropriate final injunctive relief and corresponding
declaratory relief with respect to the Class and Subclass as a whole.
                             FIRST CAUSE OF ACTION
                     NEGLIGENT VIOLATIONS OF THE TCPA
                              47 U.S.C. § 227 ET SEQ.
      50.    Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.
      51.    The foregoing acts and omissions of Defendant constitute numerous
and multiple negligent violations of the TCPA, including but not limited to each and
every one of the above-cited provisions of 47 U.S.C. § 227, et seq.
      52.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227, et
seq., Plaintiff and the Class and Subclass are entitled to an award of $500.00 in
       CASE 0:19-cv-00196-JNE-ECW Document 1 Filed 01/27/19 Page 10 of 12




statutory damages, for each and every violation, pursuant to 47 U.S.C. §
227(b)(3)(B).
        53.   Plaintiff and the Class and Subclass are also entitled to and seek
injunctive relief prohibiting such conduct in the future.
                            SECOND CAUSE OF ACTION
              KNOWING AND/OR WILLFUL VIOLATIONS OF THE TCPA
                              47 U.S.C. § 227 ET SEQ.
        54.   Plaintiff incorporates by reference all of the above paragraphs of this
Complaint as though fully stated herein.
        55.   The foregoing acts and omissions of Defendant constitute numerous
and multiple knowing and/or willful violations of the TCPA, including but not
limited to each and every one of the above-cited provisions of 47 U.S.C. § 227, et
seq.
        56.   As a result of Defendant’s knowing and/or willful violations of 47
U.S.C. § 227, et seq., Plaintiff and the Class and Subclass are entitled to an award of
$1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
§ 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
        57.   Plaintiff and the Class and Subclass are also entitled to and seek
injunctive relief prohibiting such conduct in the future.
                                PRAYER FOR RELIEF
        WHEREFORE, Plaintiff and the Class and Subclass members pray for
judgment against Defendant and the following relief:
        • An order certifying the Class and Subclass as requested herein;
        • An order appointing Plaintiff to serve as the representative of the Class
and Subclass in this matter and appointing Plaintiff’s Counsel as Class and Subclass
Counsel in this matter;
    CASE 0:19-cv-00196-JNE-ECW Document 1 Filed 01/27/19 Page 11 of 12




         •    An award of $500.00 in statutory damages to Plaintiff and each Class
and Subclass member for each and every negligent violation of 47 U.S.C. §
227(b)(1) by Defendant, pursuant to 47 U.S.C. § 227(b)(3)(B);
         •    An award of $1,500.00 in statutory damages to Plaintiff and each Class
and Subclass member for each and every knowing and/or willful violation of 47
U.S.C. § 227(b)(1) by Defendant, pursuant to 47 U.S.C. § 227(b)(3)(B);
         •    Pre-judgment and post-judgment interest;
         •    An order providing injunctive relief prohibiting such conduct in the
future, pursuant to 47 U.S.C. § 227(b)(3)(A);
         •    An award of reasonable costs of suit;
         •    An award of reasonable attorneys’ fees;
         •    Any other relief the Court may deem just and proper.

                                   TRIAL BY JURY
   58.       Pursuant to the eleventh amendment to the Constitution of the United
States of America, Plaintiff is entitled to, and demands, a trial by jury.


Dated: January 28, 2019                               Respectfully submitted,

                                                      TARSHISH CODY, PLC
                                               By:    s/ ADAM R. STRAUSS ____
                                                      ADAM R. STRAUSS (#0390942)
                                                      ARS@ATTORNEYSINMN.COM
                                                      6337 PENN AVENUE SOUTH
                                                      MINNEAPOLIS, MN 55423
                                                      TELEPHONE: (952) 361-5556
                                                      FACSIMILE: (952) 361-5559
                                                      ATTORNEY FOR PLAINTIFF
    CASE 0:19-cv-00196-JNE-ECW Document 1 Filed 01/27/19 Page 12 of 12




KAZEROUNI LAW GROUP, APC
Abbas Kazerounian, Esq. (CA SBN: 249203)
ak@kazlg.com
Pro Hac Vice To Be Filed
245 Fischer Avenue, Suite D1
Costs Mesa, California 92626
Telephone: (800) 400-6808
Facsimile: (800) 520-5523
Attorney for Plaintiff
